ON RETURN TO REMAND
PATTERSON, Judge.
On Return to Remand the trial judge, in accordance with the instructions given him, properly set aside the conviction and sentence for first degree assault and adjudged appellant guilty of second degree assault, sentencing him to life imprisonment. Finding appellant to have committed three prior felonies, and assault in the second degree being a Class C felony, § 13A-6-21(b), Code of Alabama 1975, a sentence of life imprisonment was within the statutorily defined limits of punishment, § 13A-5-9(c)(l).
That part of the previous order of this court reversing and rendering the conviction for first degree assault is withdrawn. 467 So.2d 265 (Ala.Cr.App.1985). The judgment of conviction for second degree assault and sentence of life imprisonment is proper. The judgment is therefore due to be, and it is hereby, affirmed.
AFFIRMED.
All the Judges concur.